Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-20 filed April 22, 2020 are pending in which claims 1, 9, and 17 are in independent forms.    

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 10/27/2021 has been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 

Claim 20 recites a non-transitory computer readable medium. However, “data processor” may refer to software tool or module.  “Hardware data processor” is suggested in the claim.  
	Claim 1 recites a series of steps directed to mental process implemented on a device.  Apart from the “system”, “data processor”, “memory”, “non-transitory computer readable medium”, independent claims 14 and 20 recite limitations which are drawn to the abstract idea of a mental process as well.  See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").

	The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
	
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
	Claim 1 recites a series of steps for validating information on table while claims 9 and 17 recite a system comprising data processor and memory, and a non-transitory computer storage medium for performing the steps.  Processor, memory and non-transitory computer storage medium are generic computer components which perform generic computer functions.  Notably, these two elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 9 and 17 as a whole.
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular 
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 of the instant application are considered obvious over claims 1-20 of Patent Application No. 16/868,993 (U.S. Publication No. 2021/0349879).

Cross-reference claims table:
Instant Application (16/855,578) 
Co-pending Application No. 16/868,993
1. A method comprising: 
receiving configuration data characterizing configuration information of at least one application process executing on a target system, 
the configuration data including at least one first table and at least one second table upon which the first table depends, 


the receiving performed prior to transmission of the configuration data to the target system for application of the configuration data to the target system; 

determining, using the configuration data, at least one validation definition including a header and table elements specifying a dependency of the first table on the second table; 
determining, using the at least one validation definition, whether to validate the configuration data to ensure consistency within the target system, 
the determining whether to validate including determining to validate the configuration data in response to determining that the second table has been modified; and 
providing the determination of whether to validate the configuration data.  

2. The method of claim 1, wherein the determining whether to validate includes: determining a delta between the received configuration data and last validated configuration data; selecting first validations where a respective first table of configuration data is in scope; selecting, from the selected first validations, second validations that are relevant from the first table, the second table, and the delta between the received configuration data and last validated configuration data, wherein second validations are relevant when they include dependent tables.  
3. The method of claim 1, wherein the determining whether to validate includes: determining a delta between the received configuration data and last validated configuration data;  25Attorney Docket No. 2000 liUSOl / 054874-530FO1US selecting first validations where a configuration table from the validation definition is in a set of configuration tables characterized by the delta between the received configuration data and last validated configuration data; and selecting second validations from the first validation and which include a respective first table of a respective validation definition that is included in the received configuration data.  
4. The method of claim 1, wherein the validation definition characterizes a type of validation as associated with a foreign-key relation or an obligatory field, and the validation definition characterizes a relevance of the at least one first table as primary and the at least one second table as secondary, the at least one first table including key fields and non-key fields as column names and the configuration information as records in the at least one first table.  
5. The method of claim 1, wherein the at least one application process includes an application business process and the target system is executing a plurality of application business processes.  
6. The method of claim 1, wherein the receiving, the determining of the at least one validation definition, and the determining of whether to validate the configuration data is performed by a configuration consistency validation processor forming part of a business configuration framework that includes an associated persistency of all configuration data of the target system, the business configuration framework providing consistency of configuration data across all application business processes in an enterprise software system.  
7. The method of claim 1, further comprising: validating, based on the determination of whether to validate the configuration data, the configuration data; and deploying the configuration data to the target system.  
8. The method of claim 1, wherein the at least one first table includes a foreign-key relationship with the at least one second table.  
9. A system comprising: at least one data processor; and memory storing executable instructions which, when executed by the at least one data processor causes the at least one data processor to perform operations comprising: receiving configuration data characterizing configuration information of at least one application process executing on a target system, the configuration data including at least one first table and at least one second table upon which the first table depends, the receiving performed prior to transmission of the configuration data to the target system for application of the configuration data to the target system; determining, using the configuration data, at least one validation definition including a header and table elements specifying a dependency of the first table on the second table; determining, using the at least one validation definition, whether to validate the configuration data to ensure consistency within the target system, the determining whether to validate including determining to validate the configuration data in response to determining that the second table has been modified; and providing the determination of whether to validate the configuration data.  
10. The system of claim 9, wherein the determining whether to validate includes: determining a delta between the received configuration data and last validated configuration data; selecting first validations where a respective first table of configuration data is in scope; selecting, from the selected first validations, second validations that are relevant from the first table, the second table, and the delta between the received configuration data and last validated configuration data, wherein second validations are relevant when they include dependent tables.  
11. The system of claim 9, wherein the determining whether to validate includes: determining a delta between the received configuration data and last validated configuration data; selecting first validations where a configuration table from the validation definition is in a set of configuration tables characterized by the delta between the received configuration data and last validated configuration data; and selecting second validations from the first validation and which include a respective first table of a respective validation definition that is included in the received configuration data.  
12. The system of claim 9, wherein the validation definition characterizes a type of validation as associated with a foreign-key relation or an obligatory field, and the validation definition characterizes a relevance of the at least one first table as primary and the at least one second table as secondary, the at least one first table including key fields and non-key fields as column names and the configuration information as records in the at least one first table.  
13. The system of claim 9, wherein the at least one application process includes an application business process and the target system is executing a plurality of application business processes.  
14. The system of claim 9, wherein the receiving, the determining of the at least one validation definition, and the determining of whether to validate the configuration data is performed by a configuration consistency validation processor forming part of a business configuration framework that includes an associated persistency of all configuration data of the target system, the business configuration framework providing consistency of configuration data across all application business processes in an enterprise software system.  
15. The system of claim 9, the operations further comprising: validating, based on the determination of whether to validate the configuration data, the configuration data; and deploying the configuration data to the target system.  
16. The system of claim 9, wherein the at least one first table includes a foreign-key relationship with the at least one second table.  
17. A non-transitory computer readable medium storing computer executable instructions which, when executed by at least one data processor forming part of at least one computing system, causes the at least one data processor to perform operations comprising: receiving configuration data characterizing configuration information of at least one application process executing on a target system, the configuration data including at least one first table and at least one second table upon which the first table depends, the receiving performed prior to transmission of the configuration data to the target system for application of the configuration data to the target system; determining, using the configuration data, at least one validation definition including a header and table elements specifying a dependency of the first table on the second table; determining, using the at least one validation definition, whether to validate the configuration data to ensure consistency within the target system, the determining whether to validate including determining to validate the configuration data in response to determining that the second table has been modified; and providing the determination of whether to validate the configuration data.  
18. The non-transitory computer readable medium of claim 17, wherein the determining whether to validate includes: determining a delta between the received configuration data and last validated configuration data;  29Attorney Docket No. 2000 liUSOl / 054874-530FO1US selecting first validations where a respective first table of configuration data is in scope; selecting, from the selected first validations, second validations that are relevant from the first table, the second table, and the delta between the received configuration data and last validated configuration data, wherein second validations are relevant when they include dependent tables.  
19. The non-transitory computer readable medium of claim 17, wherein the determining whether to validate includes: determining a delta between the received configuration data and last validated configuration data; selecting first validations where a configuration table from the validation definition is in a set of configuration tables characterized by the delta between the received configuration data and last validated configuration data; and selecting second validations from the first validation and which include a respective first table of a respective validation definition that is included in the received configuration data.  
20. The non-transitory computer readable medium of claim 17, wherein the validation definition characterizes a type of validation as associated with a foreign-key relation or an obligatory field, and the validation definition characterizes a relevance of the at least one first table as primary and the at least one second table as secondary, the at least one first table including key fields and non-key fields as column names and the configuration information as records in the at least one first table.


1. A method comprising: 
receiving configuration data characterizing configuration information of at least one application process executing on a target system, 
the configuration data including a first table, a second table, and a third table, the first table including a first conditional dependency on the second table and a second conditional dependency on the third table, 

the receiving performed prior to transmission of the configuration data to the target system for application of the configuration data to the target system; 

determining, using the configuration data, at least one validation definition including a header and table elements specifying the first conditional dependency and the second conditional dependency; 
determining, using the at least one validation definition, whether to validate the configuration data to ensure consistency within the target system; and 



providing the determination of whether to validate the configuration data. 

2. The method of claim 1, wherein the determining whether to validate includes determining to validate the configuration data in response to determining that the first table depends on the second table or the third table, and determining that the second table or the third table has been modified. 
3. The method of claim 1, wherein the first conditional dependency is a first conditional foreign-key relationship and the second conditional dependency is a second conditional foreign-key relationship. 
4. The method of claim 1, wherein the validation definition includes condition values, check tables, and check table fields. 
5. The method of claim 4, wherein the validation definition further characterizes logic associated with the first conditional dependency, the logic for checking consistency of the first table. 
6. The method of claim 5, wherein the logic includes filtering logic and/or concatenation logic. 
7. The method of claim 1, where the first conditional dependency and the second conditional dependency, when evaluated, indicate that the first table depends on the second table or the third table but not both. 
8. The method of claim 1, wherein the determining whether to validate includes: determining a delta between the received configuration data and last validated configuration data; selecting first validations where the table of configuration data is in scope; selecting, from the selected first validations, second validations that are relevant from the first table, the second table, and the delta between the received configuration data and last validated configuration data, wherein second validations are relevant when they include dependent tables. 
9. The method of claim 1, wherein the determining whether to validate includes: determining a delta between the received configuration data and last validated configuration data; selecting first validations where a configuration table from the validation definition is in a set of configuration tables characterized by the delta between the received configuration data and last validated configuration data; and selecting second validations from the first validation and which include a respective first table of a respective validation definition that is included in the received configuration data. 
10. The method of claim 1, wherein the validation definition characterizes a type of validation as associated with a conditional foreign-key relation, and the first table including key fields and non-key fields as column names and the configuration information as records in the at least one first table. 
11. The method of claim 1, wherein the at least one application process includes an application business process and the target system is executing a plurality of application business processes. 
12. The method of claim 1, wherein the receiving, the determining of the at least one validation definition, and the determining of whether to validate the configuration data is performed by a configuration consistency validation processor forming part of a business configuration framework that includes an associated persistency of all configuration data of the target system, the business configuration framework providing consistency of configuration data across all application business processes in an enterprise software system. 
13. The method of claim 1, further comprising: validating, based on the determination of whether to validate the configuration data, the configuration data; and deploying the configuration data to the target system. 
14. A system comprising: at least one data processor; and memory storing instructions which, when executed by the at least one data processor, causes the at least one data processor to perform operations comprising: receiving configuration data characterizing configuration information of at least one application process executing on a target system, the configuration data including a first table, a second table, and a third table, the first table including a first conditional dependency on the second table and a second conditional dependency on the third table, the receiving performed prior to transmission of the configuration data to the target system for application of the configuration data to the target system; determining, using the configuration data, at least one validation definition including a header and table elements specifying the first conditional dependency and the second conditional dependency; determining, using the at least one validation definition, whether to validate the configuration data to ensure consistency within the target system; and providing the determination of whether to validate the configuration data. 
15. The system of claim 14, wherein the determining whether to validate includes determining to validate the configuration data in response to determining that the first table depends on the second table or the third table, and determining that the second table or the third table has been modified. 
16. The system of claim 14, wherein the first conditional dependency is a first conditional foreign-key relationship and the second conditional dependency is a second conditional foreign-key relationship. 
17. The system of claim 14, wherein the validation definition includes condition values, check tables, and check table fields. 
18. The system of claim 17, wherein the validation definition further characterizes logic associated with the first conditional dependency, the logic for checking consistency of the first table. 
19. The system of claim 18, wherein the logic includes filtering logic and/or concatenation logic. 
20. A non-transitory computer readable medium storing executable instructions which, when executed by at least one data processor forming part of at least one computing system, causes the at least one data processor to perform operations comprising: receiving configuration data characterizing configuration information of at least one application process executing on a target system, the configuration data including a first table, a second table, and a third table, the first table including a first conditional dependency on the second table and a second conditional dependency on the third table, the receiving performed prior to transmission of the configuration data to the target system for application of the configuration data to the target system; determining, using the configuration data, at least one validation definition including a header and table elements specifying the first conditional dependency and the second conditional dependency; determining, using the at least one validation definition, whether to validate the configuration data to ensure consistency within the target system; and providing the determination of whether to validate the configuration data.





 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsyganskiy et al. United States Patent Publication No. 2006/0293935,
	Owens et al. United States Patent No. 2006/0015839,
	Padmanabhan et al. United States Patent Publication No. 2012/0265726,
Knote et al. United States Patent No. 8,819,068,
Wu United States Patent Publication No. 2016/0094681.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157    

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157